Case 1:19-cv-07208-MKB-ST Document 21 Filed 05/21/20 Page 1 of 15 PageID #: 94




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------------------X
RAUL GARCIA, LUIS SAPON, and SEGUNDO JULIO                                     Civil Action No. 19-cv-07208
SALTO, individually and on behalf of all others similarly
situated,
                                                                               AMENDED COMPLAINT
                                             Plaintiffs,

                                -against-

 ZYARA RESTAURANT CORP and FERAS ALZUGHIER,

                                              Defendants.
--------------------------------------------------------------------------X

        Plaintiffs Raul Garcia, Luis Sapon, and Segundo Julio Salto (collectively, “Plaintiffs”),

individually and on behalf of all others similarly situated, by their attorneys, Katz Melinger PLLC,

complaining of the defendants, Zyara Restaurant Corp (“Zyara”) and Feras Alzughier

(collectively, “Defendants”), respectfully allege as follows:

                             I. Nature of Action, Jurisdiction, and Venue

        1.       This is an action seeking equitable and legal relief for Defendants’ violations of the

Fair Labor Standards Act of 1938, as amended, 29 U.S.C. §§ 201, et seq. (“FLSA”) and the New

York Labor Law §§ 190 et seq. and 650 et seq. (“NYLL”).

        2.       This Court has jurisdiction pursuant to 28 U.S.C. § 1331, in that this is an action

arising under the FLSA.

        3.       This Court has supplemental jurisdiction over the claims arising under New York

state law pursuant to 28 U.S.C. § 1367, in that the New York state law claims are so closely related

to Plaintiffs’ federal claims as to form the same case or controversy under Article III of the United

States Constitution.

        4.       Venue is proper in this judicial district under 28 U.S.C. § 1391, as a substantial part

of the events and omissions giving rise to the claims occurred in this judicial district, and
Case 1:19-cv-07208-MKB-ST Document 21 Filed 05/21/20 Page 2 of 15 PageID #: 95




Defendants conduct business through their employees, including Plaintiffs, within this judicial

district.

                                            II. Parties

        5.     Plaintiffs are individuals residing in the State of New York.

        6.     Defendant Zyara is a domestic corporation with its principal place of business

located at 25-53 Steinway Street, Astoria, New York 11103.

        7.     Zyara is a restaurant that serves Middle Eastern cuisine.

        8.     Upon information and belief, at all relevant times, Zyara employed approximately

fifteen (15) employees.

        9.     Defendant Alzughier is an individual residing, upon information and belief, in the

State of New York.

        10.    At all relevant times, Alzughier was, and still is, an officer, director, shareholder

and/or person in control of Zyara who exercises significant control over the company’s operations

and has the authority to hire, fire, and discipline employees, set employees’ work schedules and

conditions of employment, determine the rate and method of payment for employees, and maintain

employment records.

        11.    At all relevant times, Defendants were responsible for setting Plaintiffs’ schedules

and day-to-day activities, and for supervising their performance.

        12.    At all relevant times, Defendants had the power to discipline and terminate

Plaintiffs.

        13.    At all relevant times, Defendants were responsible for compensating Plaintiffs.

        14.    Defendants jointly managed, supervised, hired, fired, and controlled Plaintiffs’

compensation and are jointly and severally liable in this matter.




                                                 2
Case 1:19-cv-07208-MKB-ST Document 21 Filed 05/21/20 Page 3 of 15 PageID #: 96




       15.     Defendants are covered employers within the meaning of the FLSA and the NYLL

and, at all relevant times, employed Plaintiffs.

       16.     At all relevant times, Plaintiffs were covered employees within the meaning of the

FLSA and the NYLL.

       17.     Upon information and belief, at all relevant times, Defendants’ gross revenues were

in excess of $500,000.00 per year.

       18.     Defendants operate in interstate commerce.

       19.     Defendants are subject to suit under the statutes alleged above.

                            III. FLSA Collective Action Allegations

       20.     The First Cause of Action in this Complaint, which arises out of the FLSA, is

brought by Plaintiffs on behalf of themselves and similarly situated persons who were employed

since the date three (3) years prior to the filing of this Complaint and who elect to opt-in to this

action (the “FLSA Collective Plaintiffs”).

       21.     The FLSA Collective Plaintiffs consist of no less than twenty (20) similarly situated

current and former employees of Defendants who have been victims of Defendants’ common

policies and practices that have violated their rights under the FLSA by, inter alia, willfully

denying them overtime wages and other pay.

       22.     As part of their regular business practices, Defendants have intentionally, willfully,

and repeatedly harmed Plaintiffs and the FLSA Collective Plaintiffs by engaging in a pattern,

practice, and/or policy of violating the FLSA. This policy and pattern or practice includes, inter

alia, failing to compensate employees at the applicable overtime rate for all time worked in excess

of forty (40) hours per week.




                                                   3
Case 1:19-cv-07208-MKB-ST Document 21 Filed 05/21/20 Page 4 of 15 PageID #: 97




       23.     Defendants have engaged in their unlawful conduct pursuant to a corporate policy

of minimizing labor costs and denying employees compensation.

       24.     Defendants’ unlawful conduct has been intentional, willful, and in bad faith, and

has caused significant damages to Plaintiffs and the FLSA Collective Plaintiffs.

       25.     The FLSA Collective Plaintiffs would benefit from the issuance of a court-

supervised notice of the present lawsuit and the opportunity to join the present lawsuit. Those

similarly situated employees are known to Defendants, are readily identifiable, and are locatable

through Defendants’ records. These similarly situated employees should be notified of and allowed

to opt-in to this action, pursuant to 29 U.S.C. § 216(b).

                                     IV. Factual Allegations

       26.     Plaintiff Garcia worked for Defendants as a griller from in or around July 2018 until

in or around August 2019.

       27.     Plaintiff Sapon worked for Defendants as a griller from in or around July 2018 until

in or around March 2019.

       28.     Plaintiff Salto worked for Defendants as a prep cook from in or around October

2018 until on or around April 18, 2020.

       29.     As grillers, Garcia’s and Sapon’s primary job duties included fulfilling customer

orders, preparing and cooking food, and cleaning and maintaining the kitchen area.

       30.     As a prep cook, Salto’s primary job duties included cleaning the grills and kitchen

areas, unloading produce from the delivery trucks, chopping vegetables, and preparing certain

dishes and condiments including sauces, salads, and beans.




                                                  4
Case 1:19-cv-07208-MKB-ST Document 21 Filed 05/21/20 Page 5 of 15 PageID #: 98




        31.     From the start of his employment until in or around May 2019, Garcia regularly

worked Wednesdays through Mondays, from approximately 12:00 p.m. to 1:00 a.m., for a total of

approximately seventy-eight (78) hours per week.

        32.     In or around June 2019, Garcia requested to work fewer hours.

        33.     From in or around June 2019 until the end of his employment, Garcia regularly

worked Wednesdays through Mondays, from approximately 5:00 p.m. to 1:00 a.m., for a total of

approximately forty-eight (48) hours per week.

        34.     Throughout his employment with Defendants, Sapon regularly worked

Wednesdays through Mondays, from approximately 12:00 p.m. to 1:00 a.m., for a total of

approximately seventy-eight (78) hours per week.

        35.     From the start of his employment until in or around April 2019, Salto regularly

worked Mondays through Saturdays, from approximately between 7:00 a.m. and 8:00 a.m. to 6:30

p.m., for a total of approximately sixty-six (66) hours per week.

        36.     From in or around April 2019 until in or around May 2019, Salto regularly worked

Mondays through Saturdays, from approximately between 7:00 a.m. and 8:00 a.m. to 6:30 p.m.;

and Sundays, from approximately 9:00 a.m. until between 2:00 p.m. and 3:00 p.m. for a total of

approximately seventy-one and one-half (71.5) hours per week.

        37.     From in or around June 2019 until the end of his employment, Salto regularly

worked Mondays through Saturdays, from approximately between 7:00 a.m. and 8:00 a.m. to 6:30

p.m., for a total of approximately sixty-six (66) hours per week.

        38.     Throughout their employments, Plaintiffs were not afforded meal or rest breaks

during their shifts.




                                                 5
Case 1:19-cv-07208-MKB-ST Document 21 Filed 05/21/20 Page 6 of 15 PageID #: 99




          39.   Throughout most of Plaintiffs’ employment, Alzughier tracked the number of hours

that Plaintiffs worked by writing down the time that Plaintiffs started and ended work each day,

but did not use timecards or issue paystubs to Plaintiffs displaying the number of hours they

worked each day or week.

          40.   Starting in or around February 2020, Alzughier required Salto and other employees

to track their hours by punching in and out on a time machine at the beginning and end of their

shifts.

          41.   Throughout his employment, Garcia was paid a fixed hourly wage for all hours

worked, including those over forty (40) hours per week, as follows: $10.00 per hour during the

first month of his employment in July 2018; $11.00 per hour from in or around August 2018 until

in or around December 2018; $12.00 per hour from in or around January 2019 until in or around

February 2019; $13.00 per hour from in or around March 2019 until in or around April 2019; and

$14.00 per hour from in or around May 2019 until the end of his employment.

          42.   Throughout his employment, Sapon was paid a fixed hourly wage for all hours

worked, including those over forty (40) hours per week, as follows: $10.00 per hour during the

first month of his employment in July 2018; $11.00 per hour from in or around August 2018 until

in or around November 2018; $12.00 per hour from in or around December 2018 until in or around

February 2019; and $13.00 per hour during the last month of his employment in March 2019.

          43.   From the start of his employment until in or around January 2020, Salto was paid a

fixed hourly wage for all hours worked, including those over forty (40) hours per week, as follows:

$11.00 per hour from the start his employment until in or around December 2018; $12.00 per hour

from in or around January 2019 until in or around February 2019; $14.00 per hour from in or




                                                6
Case 1:19-cv-07208-MKB-ST Document 21 Filed 05/21/20 Page 7 of 15 PageID #: 100




 around March 2019 until in or around October 2019; and $15.00 per hour from in or around

 November 2019 until in or around January 2020.

        44.     From in or around February 2020 until the end of Salto’s employment, Salto was

 paid $16.00 per hour for the first forty (40) hours worked per week, and $24.00 for every hour

 worked over forty (40) per week.

        45.     Defendants did not pay Salto for his last week of employment from April 13, 2020

 until April 18, 2020.

        46.     While employed with Defendants, Plaintiffs were non-exempt employees pursuant

 to the FLSA and the NYLL, and were entitled to minimum wages, spread of hours pay, and

 overtime compensation.

        47.     However, Defendants failed to pay Plaintiffs at least the applicable minimum wage

 for all hours worked throughout most their employment.

        48.     Furthermore, despite routinely working more than forty (40) hours per week,

 throughout the relevant time period Plaintiffs were not paid overtime compensation of one and

 one-half (1.5) times their regular hourly rates of pay or the minimum wage, whichever is greater,

 for the hours they worked over forty (40) per week.

        49.     Plaintiffs also frequently worked shifts that spanned more than ten (10) hours per

 day, but were not paid spread of hours pay equal to one (1) additional hour’s pay at the full

 minimum wage rate for every day in which their shifts spanned more than ten (10) hours.

        50.     Moreover, Defendants failed to pay Salto any wages during his final week of work,

 and therefore failed to pay Salto at least the applicable minimum wage for all hours worked during

 his last week of work.




                                                 7
Case 1:19-cv-07208-MKB-ST Document 21 Filed 05/21/20 Page 8 of 15 PageID #: 101




         51.     Defendants also failed to furnish to Plaintiffs, at the time they were hired or at any

 time thereafter, a notice containing their rates of pay, the designated payday, or other information

 required by NYLL § 195(1).

         52.     Furthermore, Plaintiffs did not receive, with each wage payment, statements listing

 their regular and overtime rates of pay, the number of regular and overtime hours worked, gross

 wages, deductions, and anything otherwise required by NYLL § 195(3).

         53.     Defendants violated federal and state law by willfully failing to pay Plaintiffs and

 similarly situated employees the statutory minimum wages, overtime compensation, and spread of

 hours wages owed to them, and by failing to provide Plaintiffs with statutory payroll notices and

 wage statements.

           AS AND FOR A FIRST CAUSE OF ACTION ON BEHALF OF PLAINTIFFS,
                INDIVIDUALLY, AND THE FLSA COLLECTIVE PLAINTIFFS
                           (Overtime Violations Under the FLSA)

         54.     Plaintiffs, on behalf of themselves and the FLSA Collective Plaintiffs, repeat and

 reallege all prior allegations set forth above.

         55.     Pursuant to the applicable provisions of the FLSA, Plaintiffs and the FLSA

 Collective Plaintiffs were entitled to overtime compensation of one and one-half (1.5) times their

 regular hourly rates of pay or the applicable minimum wage, whichever is greater, for all hours

 worked in excess of forty (40) hours per week.

         56.     Plaintiffs and the FLSA Collective Plaintiffs regularly worked in excess of forty

 (40) hours per week during their employment with Defendants.

         57.     Throughout the relevant time period, Defendants knowingly failed to pay Plaintiffs

 and the FLSA Collective Plaintiffs overtime wages of one and one-half (1.5) times their regular




                                                   8
Case 1:19-cv-07208-MKB-ST Document 21 Filed 05/21/20 Page 9 of 15 PageID #: 102




 hourly rates of pay or the applicable minimum wage, whichever is greater, for each hour worked

 in excess of forty (40) hours in a workweek.

        58.     As a result of Defendants’ violations of the law and failure to pay Plaintiffs and the

 FLSA Collective Plaintiffs the required overtime wages, Plaintiffs and the FLSA Collective

 Plaintiffs have been damaged and are entitled to recover from Defendants all overtime wages due,

 along with all reasonable attorneys’ fees, interest, and costs.

        59.     As Defendants did not have a good faith basis to believe that their failure to pay

 overtime wages was in compliance with the law, Plaintiffs and the FLSA Collective Plaintiffs are

 entitled to damages equal to 100% of their unpaid overtime wages (“liquidated damages”).

        60.     Judgment should be entered in favor of Plaintiffs and the FLSA Collective Plaintiffs

 and against Defendants on the First Cause of Action in the amount of their respective unpaid

 overtime wages, liquidated damages, attorneys’ fees, costs, interest, and such other legal and

 equitable relief as this Court deems just and proper.

          AS AND FOR A SECOND CAUSE OF ACTION ON BEHALF OF PLAINTIFFS
                        (Minimum Wage Violations Under the NYLL)

        61.     Plaintiffs repeat and reallege all prior allegations set forth above.

        62.     Pursuant to the applicable provisions of the NYLL, Plaintiffs were entitled to be

 paid at least the statutory minimum wage for all of the hours they worked.

        63.     Throughout the relevant time period, Defendants knowingly failed to pay Plaintiffs

 the statutory minimum wages for the hours they worked.

        64.     In addition, during the last week of Salto’s employment, Defendants knowingly

 failed to pay Salto the statutory minimum wage for the hours he worked.




                                                   9
Case 1:19-cv-07208-MKB-ST Document 21 Filed 05/21/20 Page 10 of 15 PageID #: 103




        65.     As a result of Defendants’ violations of the law and failure to pay Plaintiffs the

 required minimum wages, Plaintiffs have been damaged and are entitled to recover from

 Defendants all minimum wages due, along with all reasonable attorneys’ fees, interest, and costs.

        66.     As Defendants did not have a good faith basis to believe that their failure to pay

 minimum wages was in compliance with the law, Plaintiffs are entitled to liquidated damages.

        67.     Judgment should be entered in favor of Plaintiffs and against Defendants on the

 Second Cause of Action in the amount of their respective unpaid minimum wages, liquidated

 damages, attorneys’ fees, costs, interest, and such other legal and equitable relief as this Court

 deems just and proper.

           AS AND FOR A THIRD CAUSE OF ACTION ON BEHALF OF PLAINTIFFS
                           (Overtime Violations Under the NYLL)

        68.     Plaintiffs repeat and reallege all prior allegations set forth above.

        69.     Pursuant to the applicable provisions of the NYLL, Plaintiffs were entitled to

 overtime compensation equal to one and one-half (1.5) times their regular hourly rates of pay or

 the applicable minimum wage, whichever is greater, for all hours worked in excess of forty (40)

 hours per week.

        70.     Plaintiffs regularly worked in excess of forty (40) hours per week during their

 employment with Defendants.

        71.     Throughout the relevant time period, Defendants knowingly failed to pay Plaintiffs

 overtime wages of one and one-half (1.5) times their regular hourly rates of pay or the applicable

 minimum wage, whichever is greater, for each hour worked in excess of forty (40) hours in a

 workweek.




                                                  10
Case 1:19-cv-07208-MKB-ST Document 21 Filed 05/21/20 Page 11 of 15 PageID #: 104




        72.     As a result of Defendants’ violations of the law and failure to pay Plaintiffs the

 required overtime wages, Plaintiffs have been damaged and are entitled to recover from

 Defendants all overtime wages due, along with all reasonable attorneys’ fees, interest, and costs.

        73.     As Defendants did not have a good faith basis to believe that their failure to pay

 overtime wages was in compliance with the law, Plaintiffs are entitled to liquidated damages.

        74.     Judgment should be entered in favor of Plaintiffs and against Defendants on the

 Third Cause of Action in the amount of their respective unpaid overtime wages, liquidated

 damages, attorneys’ fees, costs, interest, and such other legal and equitable relief as this Court

 deems just and proper.

      AS AND FOR A FOURTH CAUSE OF ACTION ON BEHALF OF PLAINTIFFS
                    (Failure to Timely Pay Wages Under the NYLL)

        75.     Plaintiffs repeat and reallege all prior allegations.

        76.     Pursuant to the provisions of NYLL § 191(1)(a)(i), Plaintiffs were entitled to be

 paid their earned wages weekly and not later than seven (7) calendar days after the end of the week

 in which the wages were earned.

        77.     During the relevant period, Defendants routinely failed to pay Plaintiffs all of their

 earned wages in accordance with the agreed-upon terms of employment.

        78.     During the relevant period, Defendants failed to timely pay Plaintiffs all of their

 earned wages on a weekly basis and not later than seven (7) calendar days after the end of the week

 in which the wages were earned.

        79.     Throughout the relevant time period, Defendants failed to pay Plaintiffs all

 minimum wages, overtime wages, and spread of hours wages earned by Plaintiffs, in violation of

 NYLL § 191(1)(a)(i).




                                                  11
Case 1:19-cv-07208-MKB-ST Document 21 Filed 05/21/20 Page 12 of 15 PageID #: 105




        80.     As a result of Defendants’ violations of the law and failure to pay Plaintiffs in

 accordance with NYLL § 191(1)(a)(i), Plaintiffs have been damaged and are entitled to recover

 from Defendants all wages due, along with all reasonable attorneys’ fees, interest, and costs.

        81.     As Defendants did not have a good faith basis to believe that their failure to pay

 wages was in compliance with the law, Plaintiffs are entitled to liquidated damages.

        82.     Judgment should be entered in favor of Plaintiffs and against Defendants on the

 Fourth Cause of Action for all wages due, liquidated damages, attorneys’ fees, costs, interest, and

 such other legal and equitable relief as this Court deems just and proper.

            AS AND FOR A FIFTH CAUSE OF ACTION ON BEHALF OF PLAINTIFFS
                         (Spread of Hours Violations Under the NYLL)

        83.     Plaintiffs repeat and reallege all prior allegations.

        84.     Plaintiffs regularly worked shifts that spanned more than ten (10) hours per day.

        85.     Defendants willfully failed to pay Plaintiffs additional compensation of one (1)

 hour’s pay at the basic minimum hourly wage rate for each day during which Plaintiffs’ shifts

 spanned more than ten (10) hours.

        86.     By failing to pay Plaintiffs spread of hours pay, Defendants willfully violated

 NYLL Article 19, §§ 650, et seq., and the supporting New York State Department of Labor

 Regulations including but not limited to the Hospitality Industry Wage Order, 12 N.Y.C.R.R. §§

 146-1.6.

        87.     Judgment should be entered in favor of Plaintiffs and against Defendants on the

 Fifth Cause of Action in the amount of their respective unpaid spread of hours wages, liquidated

 damages, attorneys’ fees, costs, interest, and such other legal and equitable relief as this Court

 deems just and proper.




                                                  12
Case 1:19-cv-07208-MKB-ST Document 21 Filed 05/21/20 Page 13 of 15 PageID #: 106




              AS AND FOR A SIXTH CAUSE OF ACTION ON BEHALF OF PLAINTIFFS
                         (Failure to Provide Payroll Notices Under the NYLL)

        88.      Plaintiffs repeat and reallege all prior allegations.

        89.      Defendants failed to furnish to Plaintiffs, at their time of hire or at any time

 thereafter, notices containing their rate or rates of pay and basis thereof; allowances, if any, claimed

 as part of the minimum wage; their regular pay day designated by the employer; and other

 information required by NYLL § 195(1).

        90.      As Defendants failed to provide Plaintiffs with payroll notices as required by NYLL

 § 195(1), Plaintiffs are entitled to liquidated damages in the amount of $50.00 per day in which

 the violation occurred, up to a maximum of $5,000.00, along with all reasonable attorneys’ fees

 and costs.

        91.      Judgment should be entered in favor of Plaintiffs and against Defendants on the

 Sixth Cause of Action in the amount of $5,000.00 each, along with attorneys’ fees, costs, interest,

 and such other legal and equitable relief as this Court deems just and proper.

     AS AND FOR A SEVENTH CAUSE OF ACTION ON BEHALF OF PLAINTIFFS
                (Failure to Provide Wage Statements Under the NYLL)

        92.      Plaintiffs repeat and reallege all prior allegations.

        93.      Throughout the relevant time period, Defendants failed to furnish to Plaintiffs, with

 each wage payment, a statement listing: their regular and overtime rates of pay and basis thereof;

 the number of regular and overtime hours they worked; gross wages; deductions; allowances, if

 any, claimed as part of the minimum wage; and net wages; in violation of NYLL § 195(3).

        94.      As Defendants failed to provide Plaintiffs with wage statements as required by

 NYLL § 195(3), Plaintiffs are entitled to liquidated damages in the amount of $250.00 per day for




                                                   13
Case 1:19-cv-07208-MKB-ST Document 21 Filed 05/21/20 Page 14 of 15 PageID #: 107




 every day in which the violation occurred, up to a maximum of $5,000.00, along with all

 reasonable attorneys’ fees and costs.

         95.      Judgment should be entered in favor of Plaintiffs and against Defendants on the

 Seventh Cause of Action in the amount of $5,000.00 each, along with attorneys’ fees, costs,

 interest, and such other legal and equitable relief as this Court deems just and proper.



 WHEREFORE Plaintiffs, on behalf of themselves and the FLSA Collective Plaintiffs, pray for

 relief as follows:

         a) on the First Cause of Action for all overtime wages due to Plaintiffs and the FLSA

               Collective Plaintiffs, liquidated damages, and reasonable attorneys’ fees in an amount

               to be determined by this Court;

         b) on the Second Cause of Action for all minimum wages due, liquidated damages, and

               reasonable attorneys’ fees in an amount to be determined by this Court;

         c) on the Third Cause of Action for all overtime wages due, liquidated damages, and

               reasonable attorneys’ fees in an amount to be determined by this Court;

         d) on the Fourth Cause of Action for all wages due, liquidated damages, and reasonable

               attorneys’ fees in an amount to be determined by this Court;

         e) on the Fifth Cause of Action for all spread of hours wages due, liquidated damages,

               and reasonable attorneys’ fees in an amount to be determined by this Court;

         f) on the Sixth Cause of Action for liquidated damages in the amount of $50.00 per day

               in which the violation occurred, up to a maximum of $5,000.00 each, along with

               reasonable attorneys’ fees in an amount to be determined by this Court;




                                                   14
Case 1:19-cv-07208-MKB-ST Document 21 Filed 05/21/20 Page 15 of 15 PageID #: 108




       g) on the Seventh Cause of Action for liquidated damages in the amount of $250.00 per

          day for every day in which the violation occurred, up to a maximum of $5,000.00 each,

          along with reasonable attorney’s fees in an amount to be determined by this Court;

       h) Interest;

       i) Costs and disbursements; and

       j) Such other and further relief as the Court deems just and proper.



 Dated: New York, New York
        May 21, 2020

                                                   /s/ Adam Sackowitz
                                                   Adam Sackowitz
                                                   Katz Melinger PLLC
                                                   280 Madison Avenue, Suite 600
                                                   New York, New York 10016
                                                   Telephone: (212) 460-0047
                                                   Facsimile: (212) 428-6811
                                                   ajsackowitz@katzmelinger.com
                                                   Attorneys for Plaintiffs




                                              15
